DETAILED ACTION
Applicant is advised that the Notice of Allowance mailed 02/01/2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution on the merits of this application is reopened on claims 1-20 are considered unpatentable for the reasons indicated below: 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9-12, and 18 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (U.S. 2019/0217711).

Regarding claim 1, Miller teaches in figures 1  and 2, a mobile charging station for charging an electric construction vehicle (forklift 11 – the reviewer notes forklifts are often used in construction environments, moving pallets or materials or heavy items.  Thus, the prior art teaches a “construction vehicle” within the broadest reasonable interpretation of the claim) during a transportation thereof (abstract, lines 3 – 4 wherein the vehicle is traveling).
Miller teaches the mobile charging station comprising: a transportation vehicle (shown in figure 1 item HEV 10) including a first electric power source (shown in figure 2 wherein a first electric power source is item M/G 18 when it acts as a generator -  see paragraph [0024], lines 5-7 and battery item 20 comprised within the mobile vehicle) wherein the electric construction vehicle is adapted to be positioned on the transportation vehicle for transportation thereof (as shown in Fig. 1, the forklift item 11 is placed on the HEV vehicle by placing forks 68 on a compartment of the HEV vehicle – see paragraph [0027], lines 1-3). 
Miller teaches a power management device (shown in figure 2 item 56 wherein a power management device is interpreted as power electronics) adapted to be positioned on the transportation vehicle (shown in figure 2 wherein the power electronics are positioned on the vehicle item 10), wherein the power management device is adapted to be coupled with each of the first electric power source (shown in figure 2 wherein power management device item 56 is coupled with a first electric power source item M/G 18 when it acts as a generator -  see paragraph [0024], lines 5-7 and battery item 20 comprised within the mobile vehicle)) and a battery system associated with the electric construction vehicle (figure 2 shows wherein a battery system item 62 is coupled within forklift item 11). 
Miller teaches wherein the power management device is adapted to: receive a first amount of electric power from the first electric power source (power electronics item 56 receives power that is stored in HEV battery 20 – see paragraph [0024], lines 12-13);
Miller teaches regulate the first amount of electric power received from the first electric power source (converting AC power generated from M/G 18 to a format the battery 20 can store which in turn is delivered to the forklift battery – see paragraph [0024] and paragraph 28, line 9) based on a power requirement of at least one of the battery system and the transportation vehicle (based on the requirement of the HEV and/or the forklift to achieve a certain range at the end of the route – see abstract lines 6-7). 
Miller teaches supply a second amount of electric power to the battery system (power delivered to the forklift  battery 62) based on the power requirement of the battery system (based on the needs of the forklift battery 62 to achieve a certain range at the end of the route, as explained in paragraph 28, line 9 and 12-14).






    PNG
    media_image1.png
    555
    710
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    431
    782
    media_image2.png
    Greyscale




Regarding claim 9, Miller teaches the mobile charging station of claim 1, wherein the power management device is adapted to supply the second amount of electric power to the battery system (power delivered to the forklift  battery 62) based on an existing power level in the battery system (based on the needs of the forklift battery 62 to achieve a certain range at the end of the route, as explained in paragraph 28, line 9 and 12-14).

Regarding claim 10, Miller teaches the mobile charging station of claim 1, wherein the first amount of electric power is an Alternating Current (AC) power, and wherein the power management device is adapted to convert AC power into Direct Current (DC) power (paragraph [0023] teaches wherein The power electronics 56 convert DC voltage from the battery 20 into AC voltage to be used by the M/G 18. The controller 50 commands the power electronics 56 to convert voltage from the battery 20 to an AC voltage provided to the M/G 18. Paragraph [0028] teaches wherein The M/G 18 may in turn deliver electrical power to either the traction battery 20 (via the power electronics 56) or the forklift battery 62 (via the power electronics 56, thus the power electronics may convert AC to DC to provide charge to the batteries).

Regarding claim 11, Miller teaches the mobile charging station of claim 1, wherein the power management device is adapted to regulate a voltage of the second amount of electric power(converting AC power generated from M/G 18 to a format the battery 20 can store which in turn is delivered to the forklift battery – see paragraph [0024] and paragraph 28, line 9)  based on a voltage requirement of the battery system (based on the requirement of the HEV and/or the forklift to achieve a certain range at the end of the route – see abstract lines 6-7. Converting AC power generated from M/G 18 to a format the battery 20 can store which in turn is delivered to the forklift battery – see paragraph [0024] and paragraph 28, line 9).

Regarding claim 12, Miller teaches in figures 1 – 2 a method of charging an electric construction vehicle (forklift 11 – the reviewer notes forklifts are often used in construction environments, moving pallets or materials or heavy items.  Thus, the prior art teaches a “construction vehicle” within the broadest reasonable interpretation of the claim) during a transportation thereof (abstract, lines 3 -4). 
Miller teaches the method comprising: providing a transportation vehicle (shown in figure 1 item HEV 10) for transporting the electric construction vehicle (shown in figure 1 wherein the transportation vehicle item 10 is transporting the electric construction vehicle item 11. The forklift is placed on the HEV vehicle by placing forks 68 on a compartment of the HEV vehicle – see paragraph 27, lines 1-3), the transportation vehicle including a first electric power source (shown in figure 2 item M/G 18 when it acts as a generator included within vehicle item 10 -  see paragraph [0024], lines 5-7).
Miller teaches positioning the electric construction vehicle having a battery system and a power management device on the transportation vehicle (shown in figure 2 wherein the electric construction vehicle item 11 has a battery system item 62 and a power management device item 56 interpreted as power electronics), wherein the power management device is adapted to be coupled with each of the first electric power source and the battery system (shown in figure 2 wherein the power electronics device is coupled with the first power source item 18 and the battery system item 62).  
Miller teaches receiving a first amount of electric power from the first electric power source (power received from the M/G 18 that is stored in HEV battery 20 – see paragraph [0024], lines 12-13).
Miller teaches regulating the first amount of electric power received from the first electric power source (converting AC power generated from M/G 18 to a format the battery 20 can store which in turn is delivered to the forklift battery – see paragraph [0024] and paragraph 28, line 9) based on a power requirement of at least one of the battery system and the transportation vehicle (based on the requirement of the HEV and/or the forklift to achieve a certain range at the end of the route – see abstract lines 6-7).
Miller teaches supplying a second amount of electric power to the battery system (power delivered to the forklift  battery 62) based on the power requirement of the battery system during the transportation of the electric construction vehicle (based on the needs of the forklift battery 62 to achieve a certain range at the end of the route, as explained in paragraph 28, line 9 and 12-14).

Regarding claim 18, Miller teaches the method of claim 12 further comprising supplying, by the power management device, the second amount of electric power to the battery system (power delivered to the forklift  battery 62) based on an existing power level in the battery system based on the needs of the forklift battery 62 to achieve a certain range at the end of the route, as explained in paragraph 28, line 9 and 12-14).

Regarding claim 19, Miller teaches the method of claim 12 further comprising converting, by the power management device, an Alternating Current (AC) power received from the first electric power source into Direct Current (DC) power (paragraph [0023] teaches wherein The power electronics 56 convert DC voltage from the battery 20 into AC voltage to be used by the M/G 18. The controller 50 commands the power electronics 56 to convert voltage from the battery 20 to an AC voltage provided to the M/G 18. Paragraph [0028] teaches wherein The M/G 18 may in turn deliver electrical power to either the traction battery 20 (via the power electronics 56) or the forklift battery 62 (via the power electronics 56, thus the power electronics may convert AC to DC to provide charge to the batteries)).

Regarding claim 20, Miller teaches the method of claim 12 further comprising regulating, by the power management device, a voltage of the second amount of electric power (converting AC power generated from M/G 18 to a format the battery 20 can store which in turn is delivered to the forklift battery – see paragraph [0024] and paragraph 28, line 9)  based on a voltage requirement of the battery system (based on the requirement of the HEV and/or the forklift to achieve a certain range at the end of the route – see abstract lines 6-7).



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 8, and 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. 2019/0217711) in view of Sherry (US. 10389121).

Regarding claim 2, Miller teaches the mobile charging station of claim 1, wherein the transportation vehicle includes a mobile vehicle (shown in figure 1 mobile vehicle item 10), but does not explicitly teach a trailer adapted to be driven by the mobile vehicle.
	Sherry teaches wherein the transportation vehicle includes a mobile vehicle and a trailer adapted to be driven by the mobile vehicle (column 8 lines 31-46 teaches wherein figure 8 teaches a cart item 11 is mounted to a pedestal item 130, which in turn is mounted to a fixed surface such as the bed of a truck or the bed of a trailer). 
	The Miller reference teaches a system which suggests a trailer as shown in figure 1. Combined with the Sherry reference it is obvious to combine a trailer with the Miller system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Miller reference with the trailer system of the Sherry reference so that the cart may be easily moved from one location to another.
The suggestion/motivation for combination can be found in the Sherry reference in column 7 lines 15 wherein the cart is easily moved.


    PNG
    media_image3.png
    443
    518
    media_image3.png
    Greyscale


Regarding claim 3, Miller teaches the mobile charging station of claim 2, wherein the mobile vehicle is a battery powered vehicle (shown in figure 1 item 10 defined in paragraph [0010] wherein a mobile vehicle is a hybrid electric vehicle with a battery item 20).

Regarding claim 4, Miller teaches the mobile charging station of claim 2, wherein the electric construction vehicle and the power management device are adapted to be positioned on the trailer (shown in figure 1 wherein the electric construction vehicle item 11 is position on the portion of the vehicle which has been interpreted as a trailer, when combined with the Sherry reference.
	Sherry teaches a trailer (column 8 lines 31-46 teaches wherein figure 8 teaches a cart item 11 is mounted to a pedestal item 130, which in turn is mounted to a fixed surface such as the bed of a truck or the bed of a trailer). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Miller reference with the trailer system of the Sherry reference so that the cart may be easily moved from one location to another.
The suggestion/motivation for combination can be found in the Sherry reference in column 7 lines 15 wherein the cart is easily moved

Regarding claim 5, Miller teaches the mobile charging station of claim 2, wherein the first electric power source includes a battery pack associated with the mobile vehicle (shown in figure 2 wherein a first electric power source is item M/G 18 when it acts as a generator -  see paragraph [0024], lines 5-7 and battery item 20 comprised within the mobile vehicle).

Regarding claim 6, Miller teaches the mobile charging station of claim 2, wherein the first electric power source includes a power generation apparatus associated with the trailer (shown in figure 2 wherein a first electric power source is item M/G 18 when it acts as a generator -  see paragraph [0024], lines 5-7 and battery item 20 comprised within the mobile vehicle).
	Sherry teaches a trailer (column 8 lines 31-46 teaches wherein figure 8 teaches a cart item 11 is mounted to a pedestal item 130, which in turn is mounted to a fixed surface such as the bed of a truck or the bed of a trailer). 
	Miller suggests a system with a trailer, as shown in figure 1. Sherry teaches a system wherein a trailer is attached to a truckbed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Miller reference with the trailer system of the Sherry reference so that the cart may be easily moved from one location to another.
The suggestion/motivation for combination can be found in the Sherry reference in column 7 lines 15 wherein the cart is easily moved.

Regarding claim 7, Miller teaches the mobile charging station of claim 6, wherein the power generation apparatus is coupled with at least one wheel of the trailer (figure 2 shows wherein power generation apparatus item 18 is coupled within at least one wheel item 42. Miller suggests a trailer as shown in figure 1). Miller does not explicitly teach a trailer.
Sherry teaches a trailer (column 8 lines 31-46 teaches wherein figure 8 teaches a cart item 11 is mounted to a pedestal item 130, which in turn is mounted to a fixed surface such as the bed of a truck or the bed of a trailer). 
	Miller suggests a system with a trailer, as shown in figure 1. Sherry teaches a system wherein a trailer is attached to a truckbed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Miller reference with the trailer system of the Sherry reference so that the cart may be easily moved from one location to another.
The suggestion/motivation for combination can be found in the Sherry reference in column 7 lines 15 wherein the cart is easily moved.	

Regarding claim 8, Miller teaches the mobile charging station of claim 7, wherein the power generation apparatus is an electric generator coupled with the at least one wheel of the trailer (shown in figure 2 wherein a first electric power source is item M/G 18 when it acts as a generator -  see paragraph [0024], lines 5-7 and battery item 20 comprised within the mobile vehicle. Miller suggests a trailer as shown in figure 1). Miller does not explicitly teach a trailer.
Sherry teaches a trailer (column 8 lines 31-46 teaches wherein figure 8 teaches a cart item 11 is mounted to a pedestal item 130, which in turn is mounted to a fixed surface such as the bed of a truck or the bed of a trailer). 
	Miller suggests a system with a trailer, as shown in figure 1. Sherry teaches a system wherein a trailer is attached to a truckbed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Miller reference with the trailer system of the Sherry reference so that the cart may be easily moved from one location to another.
The suggestion/motivation for combination can be found in the Sherry reference in column 7 lines 15 wherein the cart is easily moved.

Regarding claim 13, Miller teaches the method of claim 12 further comprising positioning the electric construction vehicle and the power management device on a trailer of the transportation vehicle, wherein the trailer is driven by a mobile vehicle of the transportation vehicle (shown in figure 1 wherein the electric construction vehicle item 11 and the power electronics item 56 is positioned on the mobile vehicle item 10). Miller does not explicitly teach a trailer.
Sherry teaches a trailer (column 8 lines 31-46 teaches wherein figure 8 teaches a cart item 11 is mounted to a pedestal item 130, which in turn is mounted to a fixed surface such as the bed of a truck or the bed of a trailer). 
	Miller suggests a system with a trailer, as shown in figure 1. Sherry teaches a system wherein a trailer is attached to a truckbed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Miller reference with the trailer system of the Sherry reference so that the cart may be easily moved from one location to another.
The suggestion/motivation for combination can be found in the Sherry reference in column 7 lines 15 wherein the cart is easily moved.

Regarding claim 14, Miller teaches the method of claim 13 further comprising receiving, by the power management device, the first amount of electric power from a battery pack associated with the mobile vehicle (shown in figure 2 wherein the power management device interpreted as power electronics item 56 receives electric power from battery pack item 20), wherein the power management device is adapted to be coupled with the battery pack to receive the first amount of electric power therefrom (figure 2 shows wherein the power management device interpreted as power electronics item 56 is coupled to battery pack item 20).

Regarding claim 15, Miller teaches the method of claim 13 further comprising receiving, by the power management device, the first amount of electric power from a power generation apparatus associated with the trailer (shown in figure 2 wherein the power management device item 56 interpreted as power electronics receives power from power generation M/G item 18), wherein the power management device is adapted to be coupled with the power generation apparatus to receive the first amount of electric power therefrom(shown in figure 2 wherein the power management device item 56 interpreted as power electronics is coupled to power generation M/G item 18). Miller does not explicitly teach a trailer.
Sherry teaches a trailer (column 8 lines 31-46 teaches wherein figure 8 teaches a cart item 11 is mounted to a pedestal item 130, which in turn is mounted to a fixed surface such as the bed of a truck or the bed of a trailer). 
	Miller suggests a system with a trailer, as shown in figure 1. Sherry teaches a system wherein a trailer is attached to a truckbed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Miller reference with the trailer system of the Sherry reference so that the cart may be easily moved from one location to another.
The suggestion/motivation for combination can be found in the Sherry reference in column 7 lines 15 wherein the cart is easily moved.

Regarding claim 16, Miller teaches the method of claim 15 further comprising coupling the power generation apparatus with at least one wheel of the trailer (figure 2 shows wherein power generation apparatus item 18 is coupled within at least one wheel item 42). Miller does not explicitly teach a trailer.
Sherry teaches a trailer (column 8 lines 31-46 teaches wherein figure 8 teaches a cart item 11 is mounted to a pedestal item 130, which in turn is mounted to a fixed surface such as the bed of a truck or the bed of a trailer). 
	Miller suggests a system with a trailer, as shown in figure 1. Sherry teaches a system wherein a trailer is attached to a truckbed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Miller reference with the trailer system of the Sherry reference so that the cart may be easily moved from one location to another.
The suggestion/motivation for combination can be found in the Sherry reference in column 7 lines 15 wherein the cart is easily moved.

Regarding claim 17, Miller teaches the method of claim 16 further comprising coupling an electric generator with the at least one wheel of the trailer, wherein the power management device is adapted to be coupled with the electric generator to receive the first amount of electric power therefrom (shown in figure 2 wherein a first electric power source is item M/G 18 when it acts as a generator -  see paragraph [0024], lines 5-7 and battery item 20 comprised within the mobile vehicle). Miller does not explicitly teach a trailer.
Sherry teaches a trailer (column 8 lines 31-46 teaches wherein figure 8 teaches a cart item 11 is mounted to a pedestal item 130, which in turn is mounted to a fixed surface such as the bed of a truck or the bed of a trailer). 
	Miller suggests a system with a trailer, as shown in figure 1. Sherry teaches a system wherein a trailer is attached to a truckbed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Miller reference with the trailer system of the Sherry reference so that the cart may be easily moved from one location to another.
The suggestion/motivation for combination can be found in the Sherry reference in column 7 lines 15 wherein the cart is easily moved.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10333338 B2	Zenner; Thomas et al.: teaches a vehicle with a trailer
US 20180108252 A1	Pividori; Marcelo.: teaches a vehicle with a trailer
US 20130002198 A1	McCluskey; Philip H. et al.: teaches a vehicle which charges transport vehicles.
US 20100297883 A1	Burlak; Gary Joseph et al.: teaches a vehicle with a towing means.
US 7712760 B2	Ohtomo; Yosuke. teaches a vehicle with a towing means.













Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859